Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 11/4/2020 with a priority date of 11/4/2019.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-8 and 17-20 are a methods, claims 9-16 is a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more 
Step 2A: 
Prong 1: The claims recite abstract concepts that include collecting rating for diamonds according to multiple properties (i.e. color, clarity, carat and cut) and searching for diamonds that includes each of the properties within a range of variance from a target the returning the list and generating an order book listing the diamonds. Dependent claims offer that the ranges are equal 
These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the claimed processor and assumed database that stores ratings are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
At best the ordered combination of steps offer storing data, searching for data and producing over a network of computerized device, which amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with webpages. The claimed computerized devices are not particular, and fail to provide meaningful limitations. 

insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. 
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”). It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited method of organizing human behavior) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader 
Appending “sealing the diamonds into a tamper resistant seal container” in a dependent claims is merely a post-solution activity because under the broadest reasonable interpretation this steps amounts to putting the diamonds in any sealed container. Examiner provides the following evidence
Examiner’s provides the following evidence regarding container:
Ramsey US 5,590,779: Background Column 1 and U.S. Pat. No. 5,033,774, U.S. Pat. No. 5,011,005, U.S. Pat. No. 5,143,218 and U.S. Pat. No. 4,320,831.
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Cohen et al. (U.S. 2009/0070236; Hereafter: Cohen).
As per Claim 1: Cohen discloses the following limitations; 
1. A method of operating a dynamic search engine of a database of diamonds comprising:
storing for each of a plurality of diamonds, a rating of the diamond according to each of multiple properties; See, “FIGS. 1A and 1B diagrammatically illustrate the basic transactional method and system for buying and selling diamonds or precious stones which stones are subject to classification and certification and verification. Further, FIGS. 1A and 1B show the transparent funding and delivery method and system. Step 201 involves the search for diamonds in a database. The search uses a search engine operable on the diamond and precious stone data collection, typically a database.” [0023]. See, “The Authentication List which follows provides a general list of different types of authentication devices which may be employed in the system. In the event of a machine authentication, in step 309, an electronic communication is optionally established between the authentication device and the transaction system, that is, the data generated by the use of the supplemental authentication device is uploaded to the transaction platform. Some authentication devices listed in the Authentication List provide an electronic output. The electronic output is sent to the transaction system and logged into the transaction system. In step 311, a response 
generating a diamond search query that includes ratings of a target diamond for each of the multiple properties and a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties; Examiner’s note: The ranges offer thresholds for variance in the ratings over multiple properties of the diamonds, such as carat, color, clarity and so on. See, “The other diamond stone characteristics of color, fancy color, color grade may be selected from a range or may be selected from a pull down list. The term "select (sel) from a range" permits the user to input a single number or a range of numbers (within predetermined system limits). The term "list select" means that the user is presented with a pull down list. Clarity is selected or set by the inquiring person as a range. The Grading Lab at C-6 is a selection from a list. The selection from a list may include a "no grading lab" entry and an "all lab" entry. Price at D-6 can be a single number or a set range, typically noted as price per carat or "p. c." The other diamond stone characteristics of cut grade, polish, symmetry, depth, table and girdle are well known to diamond traders. Step 201 in FIG. 1A employs, in one embodiment, the search for 
returning search results including a subset of diamonds of the plurality of diamonds that includes the target diamond in addition to each diamond with properties falling within the set of threshold settings of the ratings of the target diamond; and generating a dynamic order book listing the subset of diamonds. See, “FIGS. 2A-2H diagrammatically illustrate display formats and display data generated by the transaction system. The system's processes are generally outlined above in FIGS. 1A-1B. Other display screen formats or display outputs may be employed to carry out the functional aspects and purposes of the trading platform discussed herein. The server in the system has display generator modules which format data from the data collection and present the data to an inquiring party.” [0034]. See, “FIG. 2B, Table B, is a "Singles Search Results" from a inquiry in Step 201 (FIG. 1A) and a completed search request from search parameters at Table A. System step 203 shows the diamond search result in Table B format. Common stone characteristics are listed in row 1 such as cut, carat, color, clarity as well as functional access to grading lab certificate (E-1). At N-1, function "F" lists available functional abbreviations used in column N, such as a function which permits the user to "select a diamond record" and place that diamond record in his or her preferred or selected list (a wish list or shopping cart), or permits the user to "bid now" or "buy now." Also, in column N, the system indicates when a particular unique diamond stone has been SOLD (a sold stone event). This unique diamond stone at row 3 has been sold as indicated in Table B and by a sold stone event annotation in the data collection. The marked "sold" DIA record is not available for bid or buy operations. Column A shows "cut" of the diamond as round or "md." 

As per Claim 2: Cohen discloses the following limitations; 
2. The method of claim 1, wherein the set of thresholds do not range equally with respect to ratings that are better or worse than the properties of the target diamond. See Figure 2A and [0035-0040] disclose multiple ranges with upper and lower threshold that do not range equally. See, “The Cash Market Table is a compilation of data, grouped per pre-determined classifications ranges or grades (see c-c-c-c ranges) and the Table is displayed, in real time, to members of the trading platform. The Cash Market Table is simply a display which shows the current spot transaction for this cash sale of a diamond that is a commodity having certain classifications and ratings. A reporting module displays the spot market trades, typically by grouping the sold diamonds into known, classified groups (ranges of carat weight), cut, clarity, color, etc. Rough diamonds or other precious stones have different classification systems.” [0028].

As per Claim 9: Cohen discloses the following limitations; 
9. A system for generating a dynamic diamond order book, the system comprising:
a processor; and a non-transitory computer-readable medium having stored thereon instructions that, when executed by the processor, cause the processor to perform operations including:
storing for each of a plurality of diamonds, a rating of the diamond according to each of multiple properties; See, [0023], [0084].
generating a diamond search query that includes ratings of a target diamond for each of the multiple properties and a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties; Examiner’s note: The ranges offer thresholds for variance in the ratings over multiple properties of the diamonds, such as carat, color, clarity and so on. See, [0039]. See Figure 2A and [0035-0039].
returning search results including a subset of diamonds of the plurality of diamonds that includes the target diamond in addition to each diamond with properties falling within the set of threshold settings of the ratings of the target diamond; and generating a dynamic order book listing the subset of diamonds. See, [0034], [0041]. See Figure 2B. See [0041-0047] for ordering or buying diamonds.


As per Claim 10: Cohen discloses the following limitations; 
10. The system of claim 9, wherein the set of thresholds do not range equally with respect to ratings that are better or worse than the properties of the target diamond. See Figure 2A and [0035-0040] disclose multiple ranges with upper and lower threshold that do not range equally. See, [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7, 8, 11, 15, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Yenisetty et al. (U.S. 2017/0039634, Hereafter: Yenisetty).
As per Claim 3: Cohen in view of Yenisetty discloses the following limitations; 
Cohen does not disclose 3. The method of claim 1, further comprising: calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, wherein the bid value scales using predetermined values associated with measurable steps variation from the ratings of each property of the target diamond. Examiner’s note: Cohen disclose a buy it now with a price set by the seller for stones, parcel of stones, a pair of matching stones, or a set of matching stones. See, [0023]. Cohen also 
However, Yenisetty disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, “The present characteristics 410 comprise one or more of…a physical description (e.g., color, shape, condition, size, etc.) of the present item 420, an item history report, an item rating (e.g., a Professional Coin Grading Service rating, a gem grading chart, a National Auto Auction Association grade, etc.)…and information, and other information suitable to identify the present item 420 and differentiate or indicate similarity of the present item 420 to other items.” [0053]. See, [0079]. See also Figure 4 and 5 that show the grade of a diamond. See, “In operation 340, the generation module 240 generates a set of prices for the present item 420 based on the price guidance model. In some example embodiments, generating the set of prices includes the selection module 250 selecting one or more prices from the set of bid ranges based on the similarity (e.g., the one or more similar characteristics) determined between the present item 420 and the one or more similar historical item listings 500. In some example embodiments, the set of prices is generated based on the one or more similar characteristics and the relative weights of the one or more similar characteristics (e.g., similar characteristics in the item descriptions, similar auction types, similar time of year the items were listed for sale, etc.).” [0064].  See, [0065]. See, “In operation 614, the determination module 230 determines a set 
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by Cohen, to be used to determine bid values of other diamonds, as taught by Yenisetty, for the 

As per Claim 7: Cohen in view of Yenisetty discloses the following limitations; 
Yenisetty discloses 7. The method of claim 3, further comprising: issuing a bid on the subset of diamonds based on the calculated bid value. See, “In some instances, in entering the proxy bid for the present item listing 400, the price guidance system 150 determines an optimal bid for the present item listing 400. The optimal bid may be understood as a bid having a high likelihood of winning the present item listing 400 (e.g., being the closing bid 560 or closing price 540 of the present item listing 400). The price guidance system 150 determines the optimal bid for the present item listing 400 based on the bid velocity data 530 for the set of historical item listings 500, the closing prices 540 of the set of historical item listings 500, the present item listing 400, and a determination of bid velocity data 530 for the present item listing 400. From the bid velocity of the set of historical item listings 500, the determination module 230 determines a set of bid ranges indicative of groupings of bids within the bid velocity of the set of historical data. The determination module 230 estimates an estimated closing bid range from the set of bid ranges, the closing data, and the bid velocity of the present item listing 400. The bidding module 270 then enters a bid below the current maximum proxy bid value and above an upper bid of the estimated closing bid range.” [0109].

As per Claim 8: Cohen in view of Yenisetty discloses the following limitations; 
8. The method of claim 3, wherein the bid value for the target diamond is based on a previously made bid by a user for the target diamond. See, “Each historical item listing 500 of the set of historical item listings 500 comprises one or more of a category 510, a set of historical characteristics 520, and a set of bid velocity data 530. The bid velocity data 530 may be understood to be indicative of bid values and temporal relationships among the bids placed for each historical item listing 500. As shown in FIG. 5, in various example embodiments, the set of bid velocity data 530 is displayed during bidding as a graph of bid values with respect to a time duration of the auction. The visualization of the set of bid velocity data 530 may indicate a rate and frequency for bids, price ranges for which bidders show interest in the item at auction, how quickly items are selling during an auction, expected price ranges for items (e.g., price ranges of interest and closing price ranges), and other information relating to the sale of an item for which bids are accepted. The set of bid velocity data 530 may be determined by a set of velocity factors. The velocity factors comprise a number of bidders bidding concurrently or in succession on the item at auction, a number of people registered to bid on an auction, a location of the auction, a number of bids, a time 450 of auction (e.g., auction start time during a day, time of year or month of the auction) and time of bidding (e.g., elapsed time between start of the auction and the bid, elapsed time between a current bid and a previous or subsequent bid, etc.), a price 430 (e.g., starting bid price and current bid price), a number of bidders bidding (e.g., actively participating in an auction) at a given price range or bid range, and a listing type 440 (e.g., live auction, timed auction, etc.) for the item up for bid. In some embodiments, aspects of the set of bid velocity data 530 may be determined by functions performed on or with respect to the velocity factors. For example, aspects of the set of bid velocity data 530, used to generate 

As per Claim 11: Cohen in view of Yenisetty discloses the following limitations; 
Cohen does not disclose 11. The system of claim 9, wherein the performed operations further include: calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, wherein the bid value scales using predetermined values associated with measurable steps variation from the ratings of each property of the target diamond. Examiner’s note: Cohen disclose a buy it now with a price set by the seller for stones, parcel of stones, a pair of matching stones, or a set of matching stones. See, [0023]. Cohen also discloses standard diamond pricing metrics and the list with the ratio of the price per carat versus a stated diamond metric or standard price referencing to a diamond pricing metric or standard for the class of diamond within which the selected diamond is classified.  See, [0040], [0048] and [0078]. Cohen discloses a value of the diamond based on measurable characteristics, but the not that the bid for one diamond is used set prices for other diamonds.
However, Yenisetty disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, [0053]. See, [0079]. [0064].  See, [0065], [0073].
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for 

As per Claim 15: Cohen in view of Yenisetty discloses the following limitations; 
Yenisetty discloses 15. The system of claim 11, wherein the performed operations further include: issuing a bid on the subset of diamonds based on the calculated bid value. See, [0109].

As per Claim 16: Cohen in view of Yenisetty discloses the following limitations; 
Yenisetty discloses 16. The system of claim 11, wherein the bid value for the target diamond is based on a previously made bid by a user for the target diamond. See, [0059].

As per Claim 17: Cohen in view of Yenisetty discloses the following limitations; 
17. A method comprising: 
Cohen discloses isolating a subset of diamonds from a plurality of diamonds, the plurality of diamonds having a corresponding rating for each diamond according to each of multiple properties, the subset including a target diamond with predetermined ratings for each of the multiple properties and each diamond from amongst the plurality of diamonds that meets a set of threshold settings that identify a range of variance from the ratings of the target diamond in each of the multiple properties; The 
Cohen does not disclose calculating a bid value for each of the subset of diamonds based on a bid value for the target diamond, wherein the bid value scales using predetermined values associated with measurable steps variation from the ratings of each property of the target diamond; and Examiner’s note: Cohen disclose a buy it now with a price set by the seller for stones, parcel of stones, a pair of matching stones, or a set of matching stones. See, [0023]. Cohen also discloses standard diamond pricing metrics and the list with the ratio of the price per carat versus a stated diamond metric or standard price referencing to a diamond pricing metric or standard for the class of diamond within which the selected diamond is classified.  See, [0040], [0048] and [0078]. Cohen discloses a value of the diamond based on measurable characteristics, but the not that the bid for one diamond is used set prices for other diamonds.
However, Yenisetty disclose auction pricing guidance that determines the price based on similar characteristics and bids of one or more other auction items, where the characteristics including gem grades with measurable steps. See, [0053]. See, [0079]. [0064].  See, [0065], [0073].
Cohen discloses generating a dynamic order book listing the subset of diamonds. See, [0034], [0041]. See Figure 2B. See [0041-0047] for ordering or buying diamonds.
Therefore, from the teaching of Yenisetty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by 

As per Claim 19: Cohen in view of Yenisetty discloses the following limitations; 
Yenisetty discloses 19. The method of claim 17, further comprising: issuing a bid on the subset of diamonds based on the calculated bid value. See, “In some instances, in entering the proxy bid for the present item listing 400, the price guidance system 150 determines an optimal bid for the present item listing 400. The optimal bid may be understood as a bid having a high likelihood of winning the present item listing 400 (e.g., being the closing bid 560 or closing price 540 of the present item listing 400). The price guidance system 150 determines the optimal bid for the present item listing 400 based on the bid velocity data 530 for the set of historical item listings 500, the closing prices 540 of the set of historical item listings 500, the present item listing 400, and a determination of bid velocity data 530 for the present item listing 400. From the bid velocity of the set of historical item listings 500, the determination module 230 determines a set of bid ranges indicative of groupings of bids within the bid velocity of the set of historical data. The determination module 230 estimates an estimated closing bid range from the set of bid ranges, the closing data, and the bid velocity of the present item listing 400. The bidding module 270 then enters a bid below the current maximum proxy bid value and above an upper bid of the estimated closing bid range.” [0109].

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Yenisetty further in view of Bucher et al. (U.S. 2019/0167152, Hereafter: Bucher).
As per Claim 4: Cohen in view of Yenisetty and Bucher discloses the following limitations; 
Cohen in view of Yenisetty does not disclose 4. The method of claim 3, wherein the predetermined values are assigned individually based on each measurable step of variance from the ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually.
However, Bucher discloses a very detailed process for calculating the price of subsets of diamonds based on  anchor values associated with a first diamond where the price is scaled based on assigning individual measurable steps of variance measurable variation in ratings. 2019/0164152 See, “The present invention provides for a representative currency object that is based on an instance of a physical commodity item asset controlled by the issuing mint. The representative currency unit value of the issued representative currency object is determined by the solution to an innovative Commodity Value Scale (CVS) function for the commodity item type being used as a base asset. The inputs of the CVS function for an instance of a commodity item comprise a primary intrinsic physical attribute value, one or more discount intrinsic physical attribute values, and one or more conditional physical attribute values for such instance.” [0026]. See, “Accordingly, the solution of  See, “CIT=Diamond 
Therefore, from the teaching of Bucher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for measurable steps variations of the target diamond and parcels of diamonds, as disclosed by Cohen in view of Yenisetty, to be used to determine bid values of other diamonds, as taught by Bucher, for the purpose of determining a total denomination value for one or more currency objects that are to be based on an instance of a commodity item type whose price is affected by a plurality of physical attributes. [Abstract].

As per Claim 12: Cohen in view of Yenisetty and Bucher discloses the following limitations; 
Cohen in view of Yenisetty does not disclose 12. The system of claim 11, wherein the predetermined values are assigned individually based on each measurable step of variance from the ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually.
However, Bucher discloses a very detailed process for calculating the price of subsets of diamonds based on  anchor values associated with a first diamond where the price is scaled based on assigning individual measurable steps of variance measurable variation in ratings. See, [0026], [0086], [0113]. See, “CIT=Diamond [0114] PIPA=Carats (weight) [0115] DIPA.sub.1=Color [0116] DIPA.sub.2=Clarity [0117] CPA.sub.1=Cut”.


As per Claim 20: Cohen in view of Yenisetty and Bucher discloses the following limitations; 
Cohen in view of Yenisetty does not disclose 20. The method of claim 17, wherein the predetermined values are assigned individually based on each measurable step of variance from the ratings of each property of the target diamond. Examiner’s note: Yenisetty discloses a general process for providing auction guidance based on characteristics that include gem reports and the figures show grades and weights of diamonds, but not how these characteristics are assigned individually.
However, Bucher discloses a very detailed process for calculating the price of subsets of diamonds based on  anchor values associated with a first diamond where the price is scaled based on assigning individual measurable steps of variance measurable variation in ratings. See, [0026], [0086], [0113]. See, “CIT=Diamond [0114] PIPA=Carats (weight) [0115] DIPA.sub.1=Color [0116] DIPA.sub.2=Clarity [0117] CPA.sub.1=Cut”.
Therefore, from the teaching of Bucher, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for .

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Kinney et al. (U.S. 2015/0223580, Hereafter: Kinney).
As per Claim 5: Cohen in view of Kinney discloses the following limitations; 
Cohen discloses 5. The method of claim 3, further comprising: grouping diamonds of the subset of diamonds that have a calculated bid value into units of diamonds that have a predetermined collective bid value; and See, “The buyer may "bid now" or "buy now" a specifically identified stone, or parcel of stones, or pair of stones, or set of stones in steps 209, 207.” [0023]. See, “The claims appended hereto refer to "diamond stones" which also refers to polished or rough diamonds or a single, identified diamond, or a parcel of diamonds (a plurality of single diamonds with multiple grading certificates), a plurality matching pairs of single polished diamonds, and a plurality of matching sets of polished diamonds. Persons in the diamond trade understand that these categories, singles, pairs, parcels, matching pairs, and matching sets, are well known.” [0038].
Cohen does not disclose sealing the units of diamonds into tamper resisted sealed containers. 
However, Kinney discloses See, “A tamperproof diamond package comprises a package body; at least one chip embedded in the package body and at least one antenna configured to 
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Cohen, to be sealed in a tamper proof pouch, as taught by Kinney, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

As per Claim 13: Cohen in view of Kinney discloses the following limitations; 
 13. The system of claim 11, wherein the performed operations further include: grouping diamonds of the subset of diamonds that have a calculated bid value into units of diamonds that have a predetermined collective bid value; and See, “The buyer may "bid now" or "buy now" a specifically identified stone, or parcel of stones, or pair of stones, or set of stones in steps 209, 207.” [0023]. See, “The claims appended hereto refer to "diamond stones" which also refers to polished or rough diamonds or a single, identified diamond, or a parcel of diamonds (a plurality of single diamonds with multiple grading certificates), a plurality matching pairs of single polished diamonds, and a plurality of matching sets of polished diamonds. Persons in the diamond trade understand that these categories, singles, pairs, parcels, matching pairs, and matching sets, are well known.” [0038].
Cohen does not disclose sealing the units of diamonds into tamper resisted sealed containers. 
However, Kinney discloses See, [Abstract], [0062].
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Cohen, to be sealed in a tamper proof pouch, as taught by Kinney, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Vadon et al. (U.S. 2007/0198494, Hereafter: Vadon).
As per Claim 6: Cohen in view of Vadon discloses the following limitations; 
Cohen does not disclose 6. The method of claim 1, wherein the set of threshold settings indicate a range of variance that is only one of better or worse than the target diamond with respect to a first property of the multiple properties. Examiner’s note: In Cohen, the search for diamonds menu includes ranges that could be set to only one better or worse than a target, but Cohen does explicitly show the setting.
However, Vadon discloses settings that set variance to one better or worse than a target diamond. See, “As illustrated in FIG. 4, the user-interface screen 400 includes user-interface elements 404, 406, 408, 410, and 412, which can be used to fine tune a search for sets of round diamonds. The user-interface element 404 allows the user to specify a range of values of a cut of a diamond. The cut of a diamond refers to the quality of processing that is used to shape the diamond and can be measured based on the diamond's roundness, depth, width, and uniformity of its facets. As illustrated in FIG. 4, the cut of a diamond can take on discrete values that range from, for example, fair cut to ideal cut. The user-interface element 406 allows the user to specify a range of values of a color of a diamond. The color of a diamond refers to the ability of the diamond to reflect light of various wavelengths and can take on discrete values that range from, for example, J (i.e., color slightly detectable) to D (i.e., no traces of color detectable by an expert gemologist). The user-interface element 408 allows the user to specify a range of values of a clarity of a diamond. The clarity of a diamond refers to the amount of trace minerals, fractures, or other imperfections present in the diamond and can take on discrete values that range from, for example, SI2 (i.e., imperfections detectable under 10 times magnification and slightly detectable to unaided eye) to FL (i.e., no imperfections detectable under 10 times magnification). The user-interface element 410 
Therefore, from the teaching of Vandon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the diamond search settings, as disclosed by Cohen, to be sealed in a tamper proof pouch, as taught by Vandon, for the purpose of enabling people to invest their assets in standardized diamond packets knowing that these assets are highly liquid and easily sold, traded, and/or converted to other asset categories. [0005].

As per Claim 14: Cohen in view of Vadon discloses the following limitations; 
Cohen does not disclose 14. The system of claim 9, wherein the set of threshold settings indicate a range of variance that is only one of better or worse than the target diamond with respect to a first property of the multiple properties.
Examiner’s note: In Cohen, the search for diamonds menu includes ranges that could be set to only one better or worse than a target, but Cohen does explicitly show the setting.
However, Vadon discloses settings that set variance to one better or worse than a target diamond. See, [0047].
Therefore, from the teaching of Vandon, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the diamond search settings, as disclosed by Cohen, to be sealed in a tamper proof pouch, as taught by Vandon, for the purpose of enabling people to invest their assets in standardized .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Yenisetty further in view of Kinney et al. (U.S. 2015/0223580, Hereafter: Kinney).
As per Claim 18: Cohen in view of Yenisetty and Kinney discloses the  following limitations; 
Cohen discloses 18. The method of claim 17, further comprising: grouping diamonds of the subset of diamonds that have a calculated bid value into units of diamonds that have a predetermined collective bid value; and See, “The buyer may "bid now" or "buy now" a specifically identified stone, or parcel of stones, or pair of stones, or set of stones in steps 209, 207.” [0023]. See, “The claims appended hereto refer to "diamond stones" which also refers to polished or rough diamonds or a single, identified diamond, or a parcel of diamonds (a plurality of single diamonds with multiple grading certificates), a plurality matching pairs of single polished diamonds, and a plurality of matching sets of polished diamonds. Persons in the diamond trade understand that these categories, singles, pairs, parcels, matching pairs, and matching sets, are well known.” [0038].
Cohen does not disclose sealing the units of diamonds into tamper resisted sealed containers.
However, Kinney discloses See, [Abstract], [0062].
Therefore, from the teaching of Kinney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for parcels of diamonds, as disclosed by Cohen, to be sealed in a tamper proof pouch, as taught by Kinney, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US-20210929, US-5950178, US-20060265310, US-20070198494, US-20080015870, US-20090070236, US-2009012543, US-20090248591, US-20100017258, US-20130226765, US-20140279337, US-20140297368, US-20150223580, US-20160275602, US-20180137479, US-20180137569, US-20190073720) provide additional examples of diamond auction exchanges.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688